Citation Nr: 0725936	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  07-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
February 1954.  The veteran was in Korea from September 16, 
1951 to June 6, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of that 
hearing is of record.  This case has been advanced on the 
Board's docket in accordance with 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran has PTSD that is attributable to his military 
service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As the Board's decision constitutes 
a complete grant of the benefit sought on appeal, there is no 
further assistance or development required in this case.

The veteran contends that he currently experiences PTSD as a 
result of his time spent on active duty in Korea.  
Specifically, in December 2006, the veteran submitted a 
statement describing his in-service stressful experiences and 
stated that his engineer squad was attached to an infantry 
company that was tasked with taking a hilltop in the vicinity 
of Moon Son E, Korea.  He alleged that he was clearing a path 
through a minefield and two of his buddies who were right 
next to him, stepped on mines and were blown up.  He noted 
that Captain [redacted], and PFC [redacted] were the names of the 
soldiers who were killed, in May or June of 1951, although he 
commented that he was not sure of the spelling of their 
names.  The veteran noted that he was also wounded and 
received shrapnel wounds and was awarded the Purple Heart.

The Board notes that an August 1962 VA examination noted that 
the veteran had two healed scars in the cervical area, which 
he alleged were due to shell fragment wounds; however, the 
examiner noted that after reviewing the file, there was no 
way to verify this history and further noted that x-rays of 
the cervical region were negative for foreign bodies.  In 
addition, despite contending that he received the purple 
heart medal, no records are on file noting that the veteran's 
has received this medal, and currently the veteran's 
representative acknowledges that the veteran in fact did not 
receive a purple heart medal.

The veteran's DD-214, noted that he was assigned to Company 
"C", of the 317th Engineer (C) Battalion, and under the 
category of "wounds received as a result of action with 
enemy forces", the notation states "Korea 1951-52."  The 
DD-214 also notes that the veteran received the National 
Defense Service Medal, the Korean Service Medal with two 
bronze service stars, the United Nations Service Medal, the 
Army Occupation Medal, and the Good Conduct Medal.

The veteran's service personnel records note that he 
participated in the United Nations summer-fall offensives in 
Korea from September 16, 1951 to November 27, 1951; the 
second Korean winter campaign from November 28, 1951 to April 
30, 1952; and the Korean campaign in the summer-fall of 1952 
from May 1, 1952 to June 6, 1952.  The personnel records also 
indicate that the veteran was assigned to "Co A 14th 
Engineer C Bn" from September 21, 1951 to June 2, 1952.

The record contains outpatient treatment notes from the Salt 
Lake City VA medical center, (VAMC), dated from July 2005 
through September 2006.  A consultation note dated in early 
August 2006 assessed the veteran with PTSD by report, 
assigned him a GAF of 65 and referred him to the PTSD group.  
A Progress Note dated in late August 2006, titled "PTSD 
Psychological testing, mental health note", stated that the 
veteran was seen in a PTSD assessment group and individually 
interviewed for 60 minutes by I.T., PhD.  The examiner noted 
that the veteran did not provide his DD-214 for review and 
that all military related information was based on self-
report.

On examination, the examiner assessed the veteran according 
to each of the PTSD criterion, A to F outlined in DSM-IV.  
Specifically, it appears that the examiner questioned the 
veteran regarding his responses to a PTSD evaluation 
questionnaire that the veteran was asked to complete.  
Regarding criterion A (Reported Traumatic Events), the 
examiner acknowledged that all traumatic events were reported 
by the veteran and had not been corroborated by outside 
sources.  The examiner noted that although the veteran was 
unable to provide specific dates or places, he reported 
serving in Korea as a combat engineer, and stated that his 
duty was to clear mine fields.  The veteran noted that he saw 
several buddies get blown up by land mines, and graphically 
described seeing dismembered bodies.  The veteran also 
reported being wounded when a land mine exploded near him, 
but did not elaborate on the extent of his injuries other 
than to say that he later had shrapnel removed, but 
acknowledged that there were no records to prove it.  In 
terms of Criterion B (Re-experiencing Symptoms), the examiner 
asked the veteran if he experienced repeated disturbing 
memories, thoughts or images of a stressful experience, and 
the veteran reported seeing a corporal's body with no head, 
"jumping," and stated that he saw steam coming off the 
bodies due to the cold temperatures.  The examiner also noted 
that when asked about whether he experienced disturbing 
dreams of a stressful military experience, he reported having 
nightmares "every night and [he] sees people [he] knows are 
dead."  When asked about the physical reactions the veteran 
experiences when something reminds him of a stressful 
military experience, the veteran explained that his heart 
pounds, he has trouble breathing, and he wakes up in a cold 
sweat.  Turning to criterion C (Avoiding Symptoms), the 
examiner noted that the veteran reported that he does not 
like to see people in uniform, has trouble remembering dates, 
times and places of his military experience, experiences a 
loss of interest in activities that he used to enjoy, such as 
fishing and hunting, and the veteran stated that he no longer 
participated in most social activities, and preferred to be 
by himself.  Regarding Criterion C, the examiner also asked 
the veteran about feeling emotionally numb or unable to have 
loving feelings for those close to him, and the veteran 
explained that "he can't feel like regular people."

Turning to Criterion D (Hyperarousal Symptoms), the veteran 
explained that he had difficulty falling asleep and rarely 
slept more than four hours per night.  He also reported that 
he had angry outbursts and "tells people off" two or three 
times a week.  The veteran noted that he had extreme trouble 
concentrating and loses his train of thought, and when he 
reads something he can not remember what he read.  He also 
reported being super alert to people and places and noted 
that he feels jumpy and easily startled, explaining that if a 
car passes him, or there are noises outside, he is usually 
startled.  The veteran reported "not all true" when 
responding to the statement, "lately I feel like killing 
myself."  Regarding criterion E, the examiner noted that the 
veteran has experienced PTSD symptoms more than one month.

After evaluating the veteran according to the DSM-IV criteria 
for PTSD, the examiner concluded that the veteran's report of 
symptoms met DSM-IV diagnostic criteria for PTSD.  
Specifically, the examiner noted that the veteran had chronic 
PTSD, and stated that he reported experiences during Korea 
that met DSM-IV PTSD diagnostic criterion A, B, C, D and E, 
and the examiner assigned the veteran a GAF of 45.  This 
August 2006 PTSD assessment was signed by S.A., PhD, the PTSD 
clinic coordinator, and I.T., PhD, a psychologist.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In this case, the Board is of the opinion that when 
considered in its entirety, the evidence of record indicates 
that the veteran did in fact engage in combat with the enemy 
while assigned to the 14th Engineer Combat Battalion in 
Korea.  After researching the possible meaning of "C" in 
"14th Engineer C Bn", (the notation in the personnel file), 
it is clear that the letter "C" designates combat.  The 
veteran's unit of assignment, a combat battalion, coupled 
with the personnel record notations documenting that he 
participated in various campaigns while in Korea, both point 
to the conclusion that the veteran participated in combat.  

Having determined that the veteran engaged in combat, the 
veteran's lay testimony will be accepted as conclusive 
evidence of the existence of his alleged stressor event if 
the stressor is related to combat.  In this case, the veteran 
alleges that as a combat engineer attached to an infantry 
unit, he was responsible for clearing a path through a 
minefield and while doing so, he witnessed two of his buddies 
killed by stepping on mines.  This stressor incident is 
clearly related to the circumstances of combat and it is very 
plausible that a combat engineer would be tasked with 
clearing a path through a minefield for an infantry unit.  
Further, there is nothing in the record that calls into 
question or contradicts the veteran's account of his stressor 
incident.

In addition, the record contains evidence of a PTSD diagnosis 
in accordance with 38 C.F.R. § 4.125(a).  Specifically, an 
August 2006 PTSD assessment by S.A., PhD, concluded that the 
veteran's report of his symptoms based on his stressful 
experiences while in Korea, met the DSM-IV diagnostic 
criteria for PTSD.  Because the veteran engaged in combat, 
this examiner's PTSD diagnosis represents a valid diagnosis.  
This is so because the veteran's lay testimony as to his 
claimed stressor(s) is accepted as conclusive evidence of its 
existence and does not need to be independently corroborated.

In sum, the veteran has satisfied all three prongs of service 
connection for PTSD.  He has a valid diagnosis in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and because the veteran engaged in combat with the 
enemy, and his stressor is related to combat, his lay 
testimony regarding his stressor will be accepted as 
conclusive evidence of its existence.


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


